Citation Nr: 9922363	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  93-24 990	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for left shoulder 
disability, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from August 1956 to July 
1958.  This case was remanded by the Board of Veterans' 
Appeals (Board) in December 1997 to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, for additional development, to include adjudication 
of the raised issue of entitlement to a total disability 
evaluation on the basis of unemployability due to service-
connected disability (total rating).  A total rating was 
denied by rating decision dated in November 1998, and the 
veteran was notified of this action later in November 1998.  
To date neither the veteran nor his representative has 
expressed disagreement with this denial; therefore, this 
issue is not currently before the Board.  The case is again 
before the Board for adjudication.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
determination of the issue on appeal has been obtained.

2.  The veteran has motion of the left shoulder to at least 
shoulder level.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
left shoulder disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5201, 5203 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  Additionally, the facts relevant to 
the claim have been properly developed and the statutory 
obligation of VA to assist the veteran in the development of 
this claim has been satisfied.  Id. 

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4 (1998).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1998) 
and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board 
has reviewed the service medical records and all other 
evidence of record pertaining to the history of the veteran's 
left shoulder disability.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.

VA outpatient records for July 1991 reveal complaints of left 
shoulder pain.  The assessment was status post distal 
clavicle resection.

On VA examination in August 1991, it was noted that the 
veteran is right handed.  He complained of left shoulder pain 
and loss of power.  Range of motion of the left shoulder 
included 160 degrees of abduction and flexion, internal 
rotation to T8, and 60 degrees of external rotation.  There 
was mild impingement type pain at the extremes of motion and 
marked crepitus on motion.  Strength was 5/5, although it was 
subjectively weaker on the left.  X-rays showed slight 
separation of the distal tip of the left clavicle from the 
acromion process with deformity of the distal tip.  The 
diagnosis was distal clavicle instability due to ligamentous 
injury with some shoulder impingement symptoms.

Private and VA outpatient records beginning in August 1991 
show periodic treatment for left shoulder disability.  
According to a July 1992 medical assessment, the veteran had 
chronic pain and crepitus due to his left shoulder 
disability.
The veteran was granted Social Security Administration 
disability benefits in September 1992, effective May 1991, 
based on multiple disabilities, including his left shoulder 
disability.

August 1995 treatment records from Tariq B. Iftikhar, M.D., 
reveal that the veteran reinjured his left shoulder in an 
automobile accident approximately one month earlier.  He 
complained of increasing pain, difficulty moving the shoulder 
in all directions, and a grinding sensation.  X-rays showed 
massive operative changes at the acromioclavicular (AC) joint 
with superior migration of the clavicle, calcification of the 
coracoclavicular ligament, and ossification in the AC area 
with arthritic changes.  The impression was contusion of the 
left shoulder, rule out AC joint sprain, and old unreduced AC 
joint separation with degenerative arthritis.

Letters from Anthony A. Romeo, M.D., dated in August and 
October 1995 and March 1996, reveal that he saw the veteran 
for a left shoulder disability.  Forward elevation was to 160 
degrees in August 1995 and to 150 degrees in March 1996.  The 
veteran was treated with physical therapy and medication.  
Dr. Romeo concluded in August that the veteran had incurred a 
second separation of the coracoclavicular junction, as the 
result of his recent automobile accident, and that he did not 
appear to have substantial pain or more than mild functional 
deficit.  

On VA orthopedic examination in September 1996, the veteran 
complained of left shoulder pain.  Physical examination 
revealed crepitation, deltoid atrophy, AC tenderness, and 
impingement.  Abduction was 140 degrees, flexion was 120 
degrees, extension and adduction were full, and rotation was 
45 degrees, bilaterally.  Degenerative joint disease of the 
left shoulder was diagnosed.

At a VA orthopedic examination in November 1996, the veteran 
stated that he had worked as a laborer, lifting 40-50 pound 
bags of sand and gravel, but was no longer able to lift these 
weights and had been told by his employer and doctor to 
discontinue this employment due to his left shoulder 
disability.  He complained of difficulty moving the left 
shoulder and of increasing symptoms of left shoulder pain, 
weakness, and excessive fatigability, which occurred several 
times a day.  Flare-ups of left shoulder symptomatology were 
precipitated by lifting over 10 pounds and by repetitive 
movements of the shoulder.  Symptoms were alleviated by rest 
and Tylenol.  Physical examination of the left shoulder 
showed moderate tenderness and crepitus but no swelling or 
redness; there was no instability or incoordination of the 
joint.  Abduction of the left shoulder was limited by pain at 
110 degrees, weakness at 115 degrees, and excessive 
fatigability at 120 degrees.  Flexion was limited by pain at 
100 degrees, weakness at 105 degrees, and excessive 
fatigability at 115 degrees.  Adduction was normal.  The 
diagnosis was degenerative osteoarthritis of the left 
shoulder.  The examiner concluded that the veteran's left 
shoulder condition was so severe that it prevented him from 
continuing his occupation and limited his daily living by 
restricting his ability to reach for objects and comb his 
hair.  

January 1997 statements from Dr. Romeo reveal that the 
veteran continued to complain of left shoulder problems.  On 
physical examination, forward elevation of the shoulder was 
150 degrees, and strength was good overall, with his right 
shoulder significantly stronger than his left.  X-rays showed 
AC joint separation.  It was thought that the veteran's left 
shoulder condition was best treated with anti-inflammatory 
medication.  December 1997 records from Dr. Romeo reveal that 
the veteran had chronic AC joint instability with pain and 
was considered an appropriate candidate for AC joint 
reconstruction; however, since he had excellent relief of his 
pain with medication, no surgery was planned.

VA outpatient records reveal that in July 1998 abduction and 
flexion of the left shoulder were 170 degrees, without 
instability or impingement.  The assessment was AC joint 
arthritis/rotator cuff tenderness.  It was noted in August 
1998 that the veteran had had a left shoulder injection six 
weeks earlier, with relief for two weeks.  He complained in 
November 1998 of problems lifting heavy objects and with 
pushing off movements; he indicated that he used Ibuprofen 
for his shoulder pain with some relief.  On physical 
examination in February 1999, there was full range of motion 
of the left shoulder with tenderness; handgrip strength was 
5/5.  It was noted in March 1999 that an MRI of the left 
shoulder was without gross or focal deficits.  The assessment 
was left shoulder impingement.

The veteran, who is right handed, was assigned an increased 
evaluation of 20 percent, effective July 16, 1991, for his 
left shoulder disability by rating decision dated in January 
1997, based on the November 1996 VA examination findings of 
left shoulder pain, weakness, fatigability, and flare-ups.  A 
20 percent evaluation is warranted for either shoulder when 
there is dislocation of the clavicle or scapula or when there 
is nonunion of the clavicle or scapula with loose movement.  
It is noted that the disability can also be rated on 
impairment of function of the contiguous joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5203.  A 20 percent evaluation is 
warranted for either the major or minor shoulder when motion 
of the arm is limited to shoulder level; a 30 percent 
evaluation is warranted for the minor shoulder when motion of 
the arm is limited to 25 degrees from the side.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.  A 20 percent evaluation is 
warranted for favorable ankylosis of the scapulohumeral 
articulation of the minor extremity, with abduction to 60 
degrees and the ability to reach the mouth and head; a 30 
evaluation is warranted for ankylosis of the scapulohumeral 
articulation of the minor extremity intermediate between 
favorable and unfavorable.  38 C.F.R. § 4.71a, Diagnostic 
Code 5200 (1998).

The veteran is currently receiving the maximum schedular 
evaluation for his left shoulder disability under Diagnostic 
Code 5203, assigned for impairment of the clavicle or 
scapula.  Since there is no evidence of ankylosis of the left 
shoulder, Diagnostic Code 5200 is not for application.  To 
warrant an increased evaluation for his left shoulder 
disability, there would need to be limitation of motion of 
the left arm to 25 degrees from the side.  However, abduction 
and flexion of the left shoulder has been consistently 
over100 degrees, with both movements to 170 degrees in July 
1998 and full motion in February 1999.  Treatment records in 
1998 and 1999 indicate that the veteran obtained symptomatic 
relief from injections and medication.  In fact, Dr. Romeo 
noted in December 1997 that there was excellent relief of 
left shoulder pain due to medication.  Additionally, upper 
extremity strength in February 1999 was 5/5 and a recent MRI 
of the left shoulder did not show any gross or focal deficit.  
Consequently, the extent of limitation of motion, even with 
consideration of DeLuca v. Brown, 8 Vet. App. 202 (1995) and 
the provisions of 38 C.F.R. §§ 4.40, 4.45 (1998), is 
insufficient to warrant a 30 percent evaluation under 
Diagnostic Code 5201. 

The Board has also considered whether the claim should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (1998).  Although the Board does not dispute 
that the left shoulder disability renders the veteran 
unsuitable for jobs requiring heavy lifting with his left 
arm, the current evaluation contemplates industrial 
impairment.  The record reflects that the veteran has not 
required frequent hospitalization for his left shoulder 
disability and that the manifestations of the disability are 
those contemplated by the schedular criteria.  In sum there 
is no indication in the record that the average industrial 
impairment resulting from the disability would be in excess 
of that contemplated by the assigned rating.  Therefore, the 
Board has concluded that referral of the case for extra-
schedular consideration is not warranted.


ORDER

An evaluation in excess of 20 percent for left shoulder 
disability is denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

